Citation Nr: 1109758	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-43 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 1980, followed by service in the Reserve and National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for lumbago, claimed as a back condition.  

In November 2010 the Veteran testified before the undersigned Acting Veterans Law Judge at a Board personal hearing in Nashville, Tennessee.  A transcript has been incorporated into the record.  The record was held open for 30 days to allow for the submission of additional evidence.  Additional evidence in the form of VA medical treatment reports and a personal statement were received, with a waiver of initial RO review.  


FINDINGS OF FACT

1.  Preexisting scoliosis, mild to moderate, was noted on entry examination.

2.  Scoliosis did not permanently increase in severity during service.

3.  The Veteran's current back disorder, diagnosed as lumbago and as degenerative disc disease, is not related to active service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1101, 1131, 1111, 1137, 1153, 5107 (West 2002 & Supp. 2010);             38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this case, VA provided pre-adjudication VCAA notice by letter, dated in October 2008.  

As for content of the VCAA notice, the Board finds that the documents substantially complied with the specificity requirements of the VCAA, and that further VCAA notice is not required.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records.  The Veteran submitted private treatment records and additional VA treatment records.  Within the VA treatment reports there are references to the Veteran's intention to apply for Social Security disability benefits; however there is no clear indication that he has actually applied, that the application has been granted, or that the application was granted based upon the low back disorder that is the subject of this VA claim.  Therefore the Board will not order a remand for any potential Social Security disability application.  

The Veteran was afforded a VA spine examination for his low back in February 2009.  The claims file had been made available to and was reviewed by the examiner.  After obtaining a subjective history from the Veteran, the examiner conducted an objective examination, and then gave a medical opinion supported with rationale.  The Board finds the examination legally sufficient. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Factual Background for Service Connection for Back Disorder

In June 1979 the Veteran underwent a physical examination for enlistment in the service reserve.  His spine was found to be clinically abnormal, due to scoliosis, assessed as mild to moderate.  He was qualified to enlist.  

In October 1979 the Veteran sought medical attention for trauma to his low back, with an onset being the previous 24 hours.  Upon objective examination, the clinician noted mild scoliosis, secondary to left paravertebral muscle spasm.  The assessment was acute low back strain, with secondary muscle spasm.  The Veteran was directed to the physical therapy clinic on the same day in October 1979.  The physical therapy clinic report noted he had been thrown on his back the previous day.  The physical therapy consultation noted the Veteran had difficulty with the heel to toe walk because of a spasm.  He was tender to the left, in the area of the L5-S3 paravertebrals.  The assessment remained acute lumbo-sacral strain.  The report from the October 1979 lumbosacral spine x-ray study is of record.  The given history was trauma within 24 hours, left paraverterbral muscle spasm.  The clinician who read the x-ray study noted it was difficult to position the Veteran because of his discomfort.  There was a tilt to the right; however that was possibly due to the muscle spasm.  Otherwise, the x-ray study was within normal limits, the alignment was normal, there was no fracture, and the disc spaces were normal.

Another treatment entry was dated the next day in October 1979.  The clinician, who was the same physician's assistant who examined the Veteran the day before, noted the Veteran's back had no muscle spasm, and assessed resolving low back strain.  The Veteran was advised to have no "PT" (physical training) and no lifting more than 20 pounds for five days, and then return as needed.  There were no further medical entries for the low back for the remainder of the active service.  

The Veteran's DD Form 214 indicated he was honorably separated from active duty in February 1980 to continue his participation with the reserves.  His service treatment records do not contain any Report of Medical Examination dated in 1980 or labeled as for the purpose of separation.

The Veteran's reserve and Guard treatment reports are of record.  In January 1984 he completed a Report of Medical History, for the purpose of his physical examination every four years ("quad").  He indicated in the negative for recurrent back pain.  The January 1984 Report of Medical Examination for this annual check-up found his spine clinically normal.  

In June 1985 he completed another Report of Medical History for reenlistment in the reserve.  Again he indicated in the negative for recurrent back pain.  On an Applicant Medical Prescreening form, dated June 1985, he again indicated in the negative for whether he ever had or has now back trouble.  The June 1985 Report of Medical Examination, for the purpose of enlistment, again found his spine clinically normal.

In October 1990 the Veteran completed another Report of Medical History, for his "quad" examination.  Again he indicated in the negative for recurrent back pain.  The October 1990 Report of Medical History also found his spine clinically normal.  In June 1991 he completed a Report of Medical History for the purpose of enlisting in the Guard.  Again, he indicated in the negative for recurrent back pain.  The June 1991 Report of Medical Examination also found his spine clinically normal.  There are no other documents dated after this June 1991 examination.  

The Veteran's October 2008 claim included the statement that he had no knowledge that he was qualified for medical treatment at a VA medical facility and that he only went to a doctor on occasion because he didn't have medical insurance. 

In February 2009 the Veteran was afforded a VA spine examination.  The Veteran described the in-service injury as having been thrown to the floor during training and that he has had persistent low back pain ever since.  The examiner noted the in-service diagnosis of acute low back strain secondary to back spasms.  The Veteran denied any hospitalization or surgery.  He indicated the pain was at the L5 level.  Upon objective examination, the examiner indicated in the negative for scoliosis and in the negative for lumbar lordosis and reverse lordosis.  A MRI study was performed and compared against a February 2009 x-ray study.  The findings of the MRI study were that vertebral height, alignment, and signal intensity were all normal.  There was no evidence of disc herniation.  The concluding impression was a normal MRI of the lumbar spine.  The x-ray study found very minimal scoliosis convex to the left at the L3 level; however, the clinician noted that this may be secondary to the positioning of the Veteran.  There was no compression fracture, but there was minimal degenerative disc disease at L3-L4.  The impression was minimal degenerative disc disease L3-L4 level.  The examiner concluded the report with a diagnosis of lumbago with normal MRI of the lumbar spine.  He found this low back condition less likely than not caused by or a result of the in-service acute low back strain with muscle spasms.  The rationale for opinion was that the Veteran's in-service diagnosis at the time of injury was consistent with the acute injury and his age.  The Veteran had not sought medical treatment and had no diagnoses from either VA or private physicians.  His current complaints were more consistent with degenerative joint disease or mechanical musculoskeletal back pain, a degenerative condition that develops over time.  Given the age discrepancy and the length of separation between the current complaints and the in-service complaint, the examiner found it was unlikely the current condition was caused or related to the in-service event.  

The only private treatment report in the claims file that pertained to low back pain is dated June 2009.  The Veteran sought treatment for low back pain, with an onset of the past week.  He reported a history of back injury years ago that acted up occasionally.  The clinical assessment was lumbosacral myofascial strain, low back pain, and acute.  The report contains no opinion regarding the etiology of the pain.  

VA treatment records begin in May 2010 with a request for treatment for lumbar pain.  The clinician noted the Veteran's February 2009 x-ray study had found minimal degenerative disc disease at L3-L4 and that the March 2009 MRI was considered normal.  There was no acute pathology.  A July 2010 VA physical therapy evaluation assessed the Veteran's low back as chronic discogenic back pain with severe muscular guarding.  The VA treatment reports continued through November 2010.  While most of the VA treatment reports included the Veteran's history of having been thrown down on his back in service and his report that the pain had continued ever since then with varying intensities, no VA treatment record contained an opinion by VA medical personnel that attributed his current condition to that in-service injury.

In November 2010 the Veteran testified before the undersigned.  He explained that he never sought VA medical treatment because he had been told in 1980 that VA did not treat reservists.  His wife also submitted a statement dated November 2010 in which she remember the Veteran complaining about his back in 1980 and that he continued to experience back pain over the years which resulted in him missing work and leaving jobs.   

Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.              38 C.F.R. §§ 3.304, 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of Service Connection for Back Disorder  

The Veteran has claimed that his low back was injured in service and that he has experienced pain as a result since service.  In the instant case, the Veteran's scoliosis, mild to moderate, was "noted" on the Reports of Medical Examination at entrance into service in June of 1979.  Because the preexisting scoliosis was noted at service entrance, the presumption of soundness at entry into service did not attach.  38 U.S.C.A. § 1111.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The primary question then is whether the preexisting scoliosis is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 
276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).


The June 1979 (enlistment) Report of Medical History included the finding of an abnormal spine and a notation by the examiner that the Veteran had mild to moderate scoliosis.  In October 1979 the Veteran was treated for an acute lumbar-sacral muscle strain that was found to be resolving the next day.  The October 1979 treatment entry reflects that, even after the in-service back injury when the Veteran was being treated for the acute lumbar-sacral strain, his scoliosis was still assessed as mild.  

Subsequent service treatment record entries reflect no worsening of preexisting scoliosis, or even chronic back complaints, in service.  The absence of further complaints, findings, or treatment in service, in the context of diagnosis of acute lumbar-sacral strain in October 1979, is further evidence that the preexisting low back scoliosis did not worsen in service.  The fact that the Veteran separated from active duty in February 1980 to continue his participation with the reserves also reflects his belief that he did not have a back disability that would disqualify him from reserve service.

As further evidence of lack of worsening of preexisting scoliosis, in addition to the absence of complaints or treatment for a back disorder after service separation, in various post-service histories, the Veteran affirmatively denied any history or complaints of low back disorder.  At a series of reserve examinations from 1984 to 1991, the Veteran denied any history or complaints of back problems.  

Such history reported by the Veteran is also consistent with the absence of clinical findings of back disability during the years after service separation (while still in reserve service).  Every Report of Medical Examination for the Veteran's reserve service, dated from 1984 to 1991, also did not note any clinical abnormality of the spine.  

A comparison of the preexisting mild-to-moderate scoliosis noted at service entrance with the February 2009 x-ray findings of still minimal scoliosis shows no permanent worsening of scoliosis, including during active service.  The March 2009 MRI study did not reveal the scoliosis, though the clinician who interpreted the February 2009 spine x-ray study noted some very minimal scoliosis convex to the left.  The Veteran's 1979 enlistment examination indicating mild to moderate scoliosis, which was noted again in the service physical examination in October 1979 upon the Veteran's complaint following an injury, further shows that scoliosis existed prior to service, whereas the February 2009 x-ray study found only mild scoliosis remained.  

In this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting scoliosis did not permanently increase in severity during service.  As noted above, while the Veteran was treated for an acute low back strain, secondary to a muscle spasm in October of 1979 during service, there is no indication of a complaint or treatment for scoliosis while he was on active duty.  While the Veteran sought medical treatment for a low back injury in October 1979, following an examination, a physical therapy consultation, and an x-ray study, he was found only to have an acute lumbo-sacral strain.  Indeed, he returned for a follow-up evaluation the next day, with the same service clinician who had seen him the day before.  The assessment was a resolving back strain.  Simply, the Veteran was getting better from that muscle strain.  Further, he was afforded physical examinations in 1985, 1986, 1990, and 1991, all of which found his spine clinically normal and all of which were accompanied by Reports of Medical History denying recurrent back pain.

There is no medical evidence of record indicating a complaint or treatment of scoliosis until 2009, nearly 30 years after the Veteran's discharge from service.  Only in the February 2009 x-ray series for his lumbar spine was very mild scoliosis found.  The Veteran's lumbar degenerative disc disease was not found until the February 2009 x-ray study as well.  A private treatment record and VA treatment records note complaints of back pain related to the Veteran's degenerative disc disease, also called lumbago and discogenic disc disorder now many years after service in 2009 and 2010, but not sooner.  The absence of clinical treatment records of treatment for scoliosis many years after active duty is one factor to be considered, and is some probative evidence against a finding of permanent worsening of scoliosis in service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition to the affirmative lay statements and histories reported by the Veteran that specifically denied low back history or complaints, the absence of a medical complaint of scoliosis for such a prolonged period is an additional factor that weighs against a finding that the Veteran's preexisting scoliosis was aggravated by service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In an attempt to ascertain whether the Veteran's preexisting scoliosis was aggravated by service, the Veteran was afforded a VA spine examination in February 2009.  That examination resulted in the opinion that the Veteran's current low back disorder was less likely than not caused by or the result of the acute low back muscle strain injury he experienced in service.  The scoliosis found during the x-ray study was very minimal and also attributed to the Veteran's body position for the study.  Instead, the examiner opined the Veteran's lumbago was more consistent with degenerative joint disease or mechanical musculoskeletal back pain, which is a degenerative condition that develops over time.  The VA examiner also noted the length of time between complaints and the Veteran had not sought treatment for his low back condition and carried no diagnoses from any practitioner.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran's scoliosis was not aggravated during service.  In so finding, the Board notes that there is no evidence of complaints or treatment for the scoliosis during service, or even evidence of chronic back disability in service, and subsequent Reports of Medical Examination found his spine clinically normal.  In short, the preponderance of the evidence of record is against a finding that the Veteran's preexisting scoliosis, which was noted at entrance into service, underwent any increase in severity during service.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a back disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


